TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-15-00084-CV



                                     In re Tony Cervantes


                     ORIGINAL PROCEEDING FROM MILAM COUNTY



                            MEMORANDUM OPINION


               Relator Tony Cervantes has filed a pro se petition for writ of mandamus. See Tex.

Gov’t Code § 22.221; see also Tex. R. App. P. 52. Based on this record, we deny the petition for

writ of mandamus. See Tex. R. App. P. 52.8; see also Walker v. Packer, 827 S.W.2d 833, 837

(Tex. 1992) (relator has burden of providing court with sufficient record to establish right to

mandamus relief); Tex. R. App. P. 52.7(a)(1) (relator must file with petition “a certified or sworn

copy of every document that is material to the relator’s claim for relief and that was filed in any

underlying proceeding”).



                                             __________________________________________
                                             Cindy Olson Bourland, Justice

Before Justices Puryear, Pemberton, and Bourland

Filed: March 4, 2015